                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Estvold Oilfield Services, Inc.,              )
                                              )
               Plaintiff,                     )       ORDER
                                              )
       vs.                                    )
                                              )
The Hanover Insurance Group, Inc. and         )
PayneWest Insurance, Inc.,                    )       Case No. 1:17-cv-016
                                              )
               Defendants.                    )


       Before the court is a Stipulation to Dismiss with Prejudice filed by Plaintiff Estvold Oilfield

Services, Inc. (“Estvold”) and Defendant PayneWest Insurance, Inc. (“PayneWest”) on October 29,

2018. The court ADOPTS the stipulation (Doc. No. 109). Estvold’s claims against PayneWest are

DISMISSED with prejudice and with out costs, disbursements, or attorney’s fees to any party.

       IT IS SO ORDERED.

       Dated this 30th day of October, 2018.

                                                      /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr., Magistrate Judge
                                                      United States District Court
